Case: 21-40258     Document: 00516419153           Page: 1   Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         August 4, 2022
                                  No. 21-40258
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gregg Robert Luedde,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:14-CR-152-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Gregg Robert Luedde, federal prisoner # 22686-078, appeals the
   denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.
   We review the denial for an abuse of discretion. See United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40258     Document: 00516419153           Page: 2   Date Filed: 08/04/2022




                                    No. 21-40258


          The district court did not abuse its discretion by considering Luedde’s
   disciplinary record, the accuracy of which record Luedde does not challenge.
   See id. Although he contends that the district court erred by failing to
   consider that he is more susceptible to severe COVID-19 illness because he
   is overweight, Luedde did not raise such an argument in the district court,
   and we decline to consider it. See United States v. Thompson, 984 F.3d 431,
   432 n.1 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021). Likewise, we do not
   consider his assertion that he suffers from coronary artery disease; although
   he referenced coronary arterial calcification in the district court, he
   contended that the condition related to scarring in his lungs. See id.; United
   States v. Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010) (holding that
   defendant inadequately briefs issue when he merely alludes to it and fails to
   press it).
          Luedde fails to show that the district court abused its discretion by
   concluding that his so-called “long COVID” and its attendant symptoms did
   not constitute extraordinary and compelling reasons for relief; as the court
   correctly found, these conditions were sufficiently treated by medical
   professionals, and the facility where he was housed had no active COVID-19
   cases. See United States v. Rodriguez, 27 F.4th 1097, 1100-01 & n.2 (5th Cir.
   2022) (affirming denials of § 3582(c)(1)(A)(i) motion and motion for
   reconsideration for lack of extraordinary and compelling reasons, despite that
   movant suffered from obesity, a heart condition, and hypertension, because
   prison had implemented measures controlling COVID-19 outbreaks such
   that no specific or imminent threat of infection existed); Thompson, 984 F.3d
   at 433-35 (affirming denial of § 3582(c)(1)(A)(i) motion based on lack of
   extraordinary and compelling reasons, despite movant’s fear of COVID-19,
   when movant’s hypertension and high cholesterol were effectively managed
   by medications and movant suffered no lingering effects from past stroke).




                                         2
Case: 21-40258    Document: 00516419153        Page: 3   Date Filed: 08/04/2022




                                No. 21-40258


   Accordingly, the motions for appointment of counsel and compassionate
   release are DENIED, and the order of the district court is AFFIRMED.




                                     3